DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites connection features connecting the liner fitment and the retainer. It is not clear if applicant is claiming connection features other than the previously (claim 1) claimed protrusion and opening. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Osgar (US 5,102,010) in view of Corbett (US 10,005,605) further in view of Berliner (US 4,330,066).
Regarding claim 1, Osgar (fig. 3) discloses a fitment for a fluid containment system, comprising: 
a liner fitment 14, including a liner joining surface 28, the liner joining surface 28 configured to be joined to a liner 12, wherein the liner fitment 14 defines a liner fitment aperture; and 
a retainer 18 or (combination of 18 and 36), including a container joining surface, the container joining surface 50 configured to be joined to a container 34, wherein the retainer 18 defines a retainer aperture having an inner diameter larger than an outer diameter of the liner fitment 14 at an end 22 of the liner fitment 14, wherein the liner fitment 14 and the retainer are joined to one another.  
Osgar fails to disclose the container joining surface discussed above comprising an energy director; and
the liner fitment 14 comprising a protrusion; wherein the retainer comprises an opening to receive the protrusion of the liner fitment.
However, Corbett teaches a container joining surface of a fitment having energy directors 5004 (fig. 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container joining surface of Osgar, energy directors, for the predictable result of enabling the retainer to more fully adhere to the container, thereby eliminating the need for additional structural support as taught by Corbett in col. 28, lines 1-4. 
Further Berliner teaches a liner fitment 30 having protrusions 38 received in an opening 40 of an adjacent neck (figs. 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the liner fitment 14 of the modified Osgar, protrusions, and the retainer corresponding opening, as taught by Berliner, for the predictable result of snap-locking the two elements to ensure proper engagement during assembly.
Regarding claim 2, Osgar further discloses the liner joining surface 28 being disposed on an annular flange (fig. 3).
  Regarding claim 4, Osgar further discloses the retainer 18 including one or more vent holes 54, allowing fluid communication between a first side of the retainer to a second side of the retainer, the second side of the retainer being opposite the first side of the retainer (fig. 3).
Regarding claim 5, Osgar further discloses the liner fitment 14 further comprises a fluoropolymer (col. 5, lines 4-11).  
Regarding claim 6, Osgar further discloses the retainer (combination of 18 and 36) being threaded at an end of the retainer aperture (fig. 3).  
Regarding claims 7-8, the modified Osgar discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the retainer 18 comprising a UV- blocking material or a polymer that is ultrasonically weldable to a stretch-blow moldable polymer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the retainer 18 of the modified Osgar or a UV-blocking material or a polymer that is ultrasonically weldable to a stretch-blow moldable polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osgar (US 5,102,010) in view of Corbett (US 10,005,605) and Berliner (US 4,330,066) as applied to claim 1 above, further in view of  Vago (US 5,158,200).
Regarding claim 9, the modified Osgar discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the liner fitment 14 including one or more first connection features located on the outer surface of the liner fitment and the retainer 18 including one or more second connection features, and the liner fitment and the retainer are joined via interface of the one or more first connection features and the one or more second connection features.  
However, Vago teaches two components 10 and 18 being attached by connection features 22 and 14 (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have attached the liner fitment 14 and retainer 18 of the modified Osgar, with connection features, as taught by Vago, for the predictable result of providing a better attachment to prevent unintentional movement of the retainer or liner fitment. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Osgar (US 5,102,010) in view of Corbett (US 10,005,605) and Berliner (US 4,330,066) as applied to claim 1 above, further in view of  Fadal (US 5,882,119).
Regarding claims 10-11, the modified Osgar discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose an O-ring is located between the liner fitment and the retainer and an annular groove in an outer surface of the liner fitment, wherein the O-ring is located within the annular groove.
However, Fadal teaches it is desirable provide two connecting members with an O-ring 66 within an annular groove (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an O-ring and a corresponding annular groove to either the liner fitment or the retainer of the modified Osgar, for the predictable result of providing a seal as taught by Fadal in col. 4, lines 57-61.

Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive. Applicant argues fusing the parts renders the combination of Osgar and Corbett unsuitable for easier disposal of Oscar. Contrary to applicant’s argument the combination of Osgar and Corbett allows the retainer to more fully adhere to the container. The retainer and bottle of Osgar would still be able to be reused if needed by removing the snap engagement of Berliner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735